OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise initialed DCH by Examiner D C Humphreys, was appraised on the basis of export value, as defined in Section 402(d) of the Tariff Act of 1930, at $1,116 per square yard less ocean freight and insurance, packed.
IT IS FURTHER STIPULATED AND AGREED that said statutory value is in fact $1,116 per square yard, less 2 percentum discount, less ocean freight and marine insurance, packed.
IT IS FURTHER STIPULATED AND AGREED that the merchandise and issues are the same in all material respects as the merchandise and issues the subject of Bunge Corporation, Samuel Shapiro & Co., Inc. v. United States, Reap. Dec. 9338, and that the record in the cited case may be incorporated in the record herein, and this appeal for reappraisement submitted on the stipulation herein.
On the agreed facts and following my cited decision on the law, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930 and hold that such statutory value for the merchandise is $1,116 per square yard, less 2 per centum discount, less ocean freight and marine insurance, packed.
Judgment will be rendered accordingly.